                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


United States of America,                                 Case No. 18-cr-212 (WMW/TNL)

              Plaintiff,

v.                                                                        ORDER

Jose Oliverio Olvera-Yepez,

              Defendant.


       This matter comes before the Court on Defendant Jose Oliverio Olvera-Yepez’s

Motion to Extend Time for Trial and Pretrial Deadlines (ECF No. 20). Defendant has also

filed a Statement of Facts in Support of Exclusion of Time Under Speedy Trial Act (ECF No.

21). Defendant requests a three-week continuance of the pretrial motion hearing and trial-

related dates due to defense counsel’s pre-planned travel and “voluminous discovery” to be

reviewed by Defendant and his counsel with the assistance of a Spanish language interpreter.

(ECF No. 20 at 1.)         Further, Defendant needs time to determine how his pending

immigration matter may be affected by these criminal proceedings. (ECF No. 21 at 1.) The

Government does not oppose the requested continuance. (ECF No. 20 at 1.)

       Pursuant to 18 U.S.C. § 3161(h), this Court finds that the ends of justice served by

granting such a continuance outweigh the best interests of the public and Defendant in a

speedy trial and such continuance is necessary to provide Defendant and his attorney

reasonable time necessary for effective preparation and to make efficient use of the parties’

resources.
        Based on all the files, records, and proceedings herein, IT IS HEREBY ORDERED

that:

           1. Defendant’s Motion to Extend Time for Trial and Pretrial Deadlines (ECF No.
              20) is GRANTED.

           2. The period of time from October 17 through December 6, 2018, shall be
              excluded from Speedy Trial Act computations in this case.

           3. All responses to motions must be filed by November 15, 2018. D. Minn.
              LR 12.1(c)(2).

           4. Any Notice of Intent to Call Witnesses must be filed by November 15,
              2018. D. Minn. LR. 12.1(c)(3)(A).

           5. Any Responsive Notice of Intent to Call Witnesses must be filed by
              November 20, 2018. D. Minn. LR 12.1(c)(3)(B).

           6. A motions hearing will be held pursuant to Federal Rules of Criminal
              Procedure 12(c) where:

                     a.    The government makes timely disclosures and Defendant
                           identifies in the motions particularized matters for which an
                           evidentiary hearing is necessary; or

                     b.    Oral argument is requested by either party in its motion,
                           objection or response pleadings.

           7. If required, the motions hearing must be heard before Magistrate Judge
              Tony N. Leung on December 6, 2018, at 1:00 p.m., in Courtroom 9W,
              U.S. Courthouse, 300 South Fourth Street, MINNEAPOLIS, Minnesota.
               D. Minn. LR 12.1(d).




                                            2
        8. TRIAL:

                    a.       IF NO PRETRIAL MOTIONS ARE FILED BY
                             DEFENDANT, the following trial and trial-related dates
                             are:

                             All motions in limine and proposed voir dire and jury
                             instructions are due in District Judge Wilhelmina Wright’s
                             chambers on or before January 18, 2019. Counsel are
                             advised that a pretrial notice will issue that will include
                             additional deadlines.

                             This case must commence trial on February 8, 2019, at
                             9:00 a.m. before District Judge Wilhelmina Wright in
                             Courtroom 7A, Warren E. Burger Federal Building and U.S.
                             Courthouse, 316 North Robert Street, SAINT PAUL,
                             Minnesota.

                    b.       IF PRETRIAL MOTIONS ARE FILED, the trial date,
                             and other related dates, will be rescheduled following the
                             ruling on pretrial motions. Counsel must contact the
                             Courtroom Deputy for District Judge Wilhelmina Wright
                             to confirm the new trial date.




Dated: October 26        , 2018                               s/ Tony N. Leung
                                                        TONY N. LEUNG
                                                        United States Magistrate Judge


                                                        United States of America v.
                                                        Olvera-Yepez
                                                        Case No. 18-cr-212 (WMW/TNL)




                                             3
